DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, 9-11, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (U.S. PGPub No. 2016/0342539) in view of Lee et al. (U.S. PGPub No. 2018/0024745).

Claim 1
Bains (2016/0342539) teaches:
A method for a storage system, comprising: 
writing […] entries […] into one or more memories comprising a first memory area and a second memory area, wherein the second memory area is different from the first memory area; P. 0035 a group of memory resources can be separately accessed as a bank group (a memory area).
performing first multiple access requests, wherein the first multiple access requests are directed to one of the first and second memory areas but not both of the first and second memory areas; and P. 0030 memory device 120 operates in a bank mode or in a bank group mode; P. 0035 corresponding banks of other bank groups will not be accessed in bank group mode (first multiple access requests), e.g. B[0] of BG[0] (first memory area) and bank B[0] of BG[M-1] (second memory area) will be addressed separately and not execute the same access command
performing second multiple access requests, wherein a first one of the second multiple access requests is directed to a first one of the first and second memory areas, wherein a second one of the second multiple access requests is directed to a second one of the first and second memory areas, and wherein the second one is different from the first one, P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command
wherein the second multiple access requests are performed faster than the first multiple access requests. P. 0022 back to back access to different bank groups (i.e. bank mode) has a shorter access delay tCCD_S, back to back accesses to the same bank group (i.e. bank group mode) have a longer between access delay tCCD_L 
Bains does not explicitly state writing logical-to-physical address entries of an address data structure 
Lee (2018/0024745) teaches:
writing logical-to-physical address entries of an address data structure into one or more memories comprising a first memory area and a second memory area, wherein the second memory area is different from the first memory area; P. 0080 first map data includes logical to physical (L2P) information, and the second map data includes physical to logical (P2L) information; P. 0084 controller 130 stores the L2P segments and the P2L segments in any of the memory blocks (memory areas) of memory device 150; P. 0052 and FIG. 1 memory device 150 may be a 3D stacked structure (e.g. each layer is analogous to a memory) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains with writing logical-to-physical address entries of an address data structure taught by Lee
The motivation being to provide a faster, more efficient mapping operation (see Lee P. 0005)
The systems of Bains and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains with Lee to obtain the invention as recited in claims 1-8.

Claim 3
Bains (2016/0342539) teaches:
The method of claim 1, wherein: the one or more memories comprise an N-number of memory areas, wherein N is a positive integer; each of the N-number of memory areas comprises a respective one of bank groups, FIG. 2 and P. 0035 there are N bank groups BG[0] through BG[N-1]
each of the banks is caused to store a different set of every (NxM)th logical-to- physical address entries. FIG. 2 and P. 0035 each bank group has M banks; P. 0041 consecutive segments (substitute with the L2P entries of Lee) of 128 bits of data can be transmitted by alternating between the bank groups; FIG. 5 and P. 0051 Row 520 shows a configuration with 2 bank groups having 8 banks each (16 banks total), and the minimum burst length is 16; FIG. 6 and P. 0055 in step 618, bits are routed between the banks

Claim 6 
Lee (2018/0024745) teaches:
The method of claim 5, comprising: after the determining, writing a first logical-to-physical address entry into a given memory area without determining whether a consecutive logical-to-physical address entry is stored in the same given memory area, and FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks (memory areas) 552, 554, 562 and 564. Note: the claim is not specific on how “without determining” is implemented, any process which stores a logical-to-physical address entry into a memory area would be within the broadest reasonable interpretation.
wherein the consecutive logical-to-physical address entries comprise at least two logical-to-physical address entries associated with at least two consecutive logical addresses” P. 0101 P2L segments 610 are sorted based on the LPNs 612

Claim 7
Lee (2018/0024745) teaches:
The method of claim 1, wherein: writing the logical-to-physical address entries of the address data structure comprises: writing non-consecutive logical-to-physical address entries of the address data structure into consecutively-addressed memory locations of the first memory area; and FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks 552, 554, 562 and 564 (memory areas); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
the non-consecutive logical-to-physical address entries comprise at least two logical- to-physical address entries associated with at least two non-consecutive logical addresses. P. 0101 P2L segments 610 are sorted based on the LPNs 612

Claim 9
Bains (2016/0342539) teaches:
A storage system, comprising: one or more memories comprising a first memory area and a second memory area, wherein the second memory area is different from the first memory area; and P. 0035 and FIG. 2 a group of memory resources in memory device 210 can be separately accessed as a bank group (a memory area), there are N bank groups BG[(N-1):0]
one or more controllers configured to cause: writing […] entries […] into the one or more memories; P. 0030 memory controller 112 sends a write command to memory device 120, which then stores the data at an address location identified in the command; P. 0043 a command identifies a bank (a memory)
performing first multiple access requests, wherein the first multiple access requests are directed to one of the first and second memory areas but not both of the first and second memory areas; and P. 0030 memory device 120 operates in a bank mode or in a bank group mode; P. 0035 corresponding banks of other bank groups will not be accessed in bank group mode (first multiple access requests), e.g. B[0] of BG[0] (first memory area) and bank B[0] of BG[M-1] (second memory area) will be addressed separately and not execute the same access command
performing second multiple access requests, wherein a first one of the second multiple access requests is directed to a first one of the first and second memory areas, wherein a second one of the second multiple access requests is directed to a second one of the first and second memory areas, and P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command
wherein the second one is different from the first one, wherein the one or more controllers are configured to cause performing the second multiple access requests faster than performing the first multiple access requests. P. 0022 back to back access to different bank groups (i.e. bank mode) has a shorter access delay tCCD_S, back to back accesses to the same bank group (i.e. bank group mode) have a longer between access delay tCCD_L 
Bains does not explicitly state writing logical-to-physical address entries of an address data structure 
Lee (2018/0024745) teaches:
one or more controllers configured to cause: writing logical-to-physical address entries of an address data structure into the one or more memories; P. 0080 first map data includes logical to physical (L2P) information, and the second map data includes physical to logical (P2L) information; P. 0084 controller 130 stores the L2P segments and the P2L segments in any of the memory blocks (memory areas) of memory device 150; P. 0052 and FIG. 1 memory device 150 may be a 3D stacked structure (e.g. each layer is analogous to a memory) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains with writing logical-to-physical address entries of an address data structure taught by Lee
The motivation being to provide a faster, more efficient mapping operation (see Lee P. 0005)
The systems of Bains and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains with Lee to obtain the invention as recited in claims 9-17.

Claim 10
Bains (2016/0342539) teaches:
The storage system of claim 9, comprising a first interface and a second interface, wherein: both of the first memory area and the second memory area are volatile memories; P. 0020 memory devices (i.e. memory device 120 of FIG. 1) generally refer to volatile memory technologies
the first memory area is accessible via the first interface; the second memory area is accessible via the second interface; and P. 0035 and FIG. 2 memory device 210 includes N separate interface paths, each associated with a separate bank group (memory area) 
the first one and the second one of the second multiple access requests are performed in parallel. P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command

Claim 11
Bains (2016/0342539) teaches:
The storage system of claim 9, wherein: each of the N-number of memory areas comprises a respective one of bank groups, wherein each of the bank groups comprises an M-number of banks, and wherein M is a positive integer; and FIG. 2 and P. 0035 there are N bank groups BG[0] through BG[N-1], each bank group has M banks
the one or more controllers are configured to cause each of the banks to store a different set of every (NxM)th logical-to-physical address entries. P. 0041 consecutive segments (substitute with the L2P entries of Lee) of 128 bits of data can be transmitted by alternating between the bank groups; FIG. 5 and P. 0051 Row 520 shows a configuration with 2 bank groups having 8 banks each (16 banks total), and the minimum burst length is 16; FIG. 6 and P. 0055 in step 618, bits are routed between the banks

Claim 14
Lee (2018/0024745) teaches:
The storage system of claim 9, wherein the one or more controllers are configured to cause: writing a first logical-to-physical address entry into a given memory area without determining whether a consecutive logical-to-physical address entry is stored in the same given memory area, and FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks (memory areas) 552, 554, 562 and 564. Note: the claim is not specific on how “without determining” is implemented, any process which stores a logical-to-physical address entry into a memory area would be within the broadest reasonable interpretation.
wherein the consecutive logical-to-physical address entries comprise at least two logical-to-physical address entries associated with at least two consecutive logical addresses. P. 0101 P2L segments 610 are sorted based on the LPNs 612

Claim 15
Lee (2018/0024745) teaches:
The storage system of claim 9, wherein: writing the logical-to-physical address entries of the address data structure comprises: writing non-consecutive logical-to-physical address entries of the address data structure into consecutively-addressed memory locations of the first memory area; and FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks 552, 554, 562 and 564 (memory areas); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
the non-consecutive logical-to-physical address entries comprise at least two logical- to-physical address entries associated with at least two non-consecutive logical addresses. P. 0101 P2L segments 610 are sorted based on the LPNs 612

Claim 16
Lee (2018/0024745) teaches:
The storage system of claim 9, wherein the one or more memories further comprise a third memory area comprising consecutively-addressed memory locations configured to store consecutive logical-to-physical address entries. P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPNs 40 and 50 in second map data 650 is stored in block 562, LPNs 40 and 50 were consecutive in P2L segments 610)

Claim 18
Bains (2016/0342539) teaches:
An apparatus, comprising: means for writing […] entries […] into one or more memories comprising a first memory area and a second memory area, wherein the second memory area is different from the first memory area; P. 0035 a group of memory resources can be separately accessed as a bank group (a memory area); P. 0030 memory controller 112 sends a write command to memory device 120, which then stores the data at an address location identified in the command; P. 0043 a command identifies a bank group (memories)
means for performing first multiple access requests, wherein the first multiple access requests are directed to one of the first and second memory areas but not both of the first and second memory areas; and P. 0030 memory device 120 operates in a bank mode or in a bank group mode; P. 0035 corresponding banks of other bank groups will not be accessed in bank group mode (first multiple access requests), e.g. B[0] of BG[0] (first memory area) and bank B[0] of BG[M-1] (second memory area) will be addressed separately and not execute the same access command
means for performing second multiple access requests, wherein a first one of the second multiple access requests is directed to a first one of the first and second memory areas, wherein a second one of the second multiple access requests is directed to a second one of the first and second memory areas, and P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command
wherein the second one is different from the first one, wherein the apparatus is configured to cause performing the second multiple access requests faster than performing the first multiple access requests. P. 0022 back to back access to different bank groups (i.e. bank mode) has a shorter access delay tCCD_S, back to back accesses to the same bank group (i.e. bank group mode) have a longer between access delay tCCD_L 
Bains does not explicitly state writing logical-to-physical address entries of an address data structure 
Lee (2018/0024745) teaches:
[…] means for writing logical-to-physical address entries of an address data structure into one or more memories comprising a first memory area and a second memory area, wherein the second memory area is different from the first memory area; P. 0080 first map data includes logical to physical (L2P) information, and the second map data includes physical to logical (P2L) information; P. 0084 controller 130 stores the L2P segments and the P2L segments in any of the memory blocks (memory areas) of memory device 150; P. 0052 and FIG. 1 memory device 150 may be a 3D stacked structure (e.g. each layer is analogous to a memory) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains with writing logical-to-physical address entries of an address data structure taught by Lee
The motivation being to provide a faster, more efficient mapping operation (see Lee P. 0005)
The systems of Bains and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains with Lee to obtain the invention as recited in claims 18-20.

Claim 19
Bains (2016/0342539) teaches:
The apparatus of claim 18, wherein: the one or more memories comprise an N-number of memory areas, wherein N is a positive integer; each of the N-number of memory areas comprises a respective one of bank groups, FIG. 2 and P. 0035 there are N bank groups BG[0] through BG[N-1]
each of the banks is caused to store a different set of every (NxM)th logical-to- physical address entries. FIG. 2 and P. 0035 each bank group has M banks; P. 0041 consecutive segments (substitute with the L2P entries of Lee) of 128 bits of data can be transmitted by alternating between the bank groups; FIG. 5 and P. 0051 Row 520 shows a configuration with 2 bank groups having 8 banks each (16 banks total), and the minimum burst length is 16; FIG. 6 and P. 0055 in step 618, bits are routed between the banks

Claim 20
Bains (2016/0342539) teaches:
The apparatus of claim 18, comprising a first interface and a second interface, wherein: both of the first memory area and the second memory area are volatile memories; P. 0020 memory devices (i.e. memory device 120 of FIG. 1) generally refer to volatile memory technologies 
the first memory area is accessible via the first interface; the second memory area is accessible via the second interface; and P. 0035 and FIG. 2 memory device 210 includes N separate interface paths, each associated with a separate bank group (memory area)
the first one and the second one of the second multiple access requests are performed in parallel. P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (U.S. PGPub No. 2016/0342539) in view of Lee et al. (U.S. PGPub No. 2018/0024745) in view of Kogita et al. (U.S. PGPub No. 2010/0180072).

Claim 2
Bains (2016/0342539) teaches:
The method of claim 1, wherein: both of the first memory area and the second memory area are volatile memories; P. 0020 memory devices (i.e. memory device 120 of FIG. 1) generally refer to volatile memory technologies
the first memory area is accessible via a first interface; the second memory area is accessible via a second interface; […] P. 0035 and FIG. 2 memory device 210 includes N separate interface paths, each associated with a separate bank group (memory area) 
[…] the first one and the second one of the second multiple access requests are performed in parallel. P. 0035 In bank mode (second multiple access requests), bank B0 of both BG0 and BG[M-1] (first and second areas) can be accessed in parallel, both BG0 and BG[M-1] execute an access command
The systems of Bains and Lee do not explicitly state parallel access requests being 50% faster than other access requests.
Kogita (2010/0180072) teaches:
[…] the second multiple access requests are performed 33-50% faster than the first multiple access requests; and P. 0072 performing two write operations in parallel increases the writing speed twice (50%)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains and Lee with parallel access requests being 50% faster than other access requests taught by Kogita
The motivation being it is a well-known outcome of parallel memory access.
The systems of Bains, Lee and Kogita are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Kogita to obtain the invention as recited in claim 2.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (U.S. PGPub No. 2016/0342539) in view of Lee et al. (U.S. PGPub No. 2018/0024745) in view of Ben-Weir et al. (U.S. PGPub No. 2015/0095610).

Claim 4
The systems of Bains and Lee do not explicitly state randomly selecting a location in a given memory area to store a logical to physical entry.
Ben-Weir (2015/0095610) teaches:
The method of claim 1, comprising: randomly selecting a memory location to store a logical-to-physical address entry, wherein the randomly selected memory location is in a given one of the first memory area or the second memory area, and P. 0044 a hashing function is applied to a set of address translations to distribute address translations throughout the cache structure (also referred to as TLB 102, see P. 0041) in a random manner; FIG. 1 and P. 0044 different hashing functions may be applied to each of the stage-1 translation entries 112, stage-2 translation entries 114, and combined stage-1 and stage-2 translation entries 116 (memory areas) within TLB 102
Lee (2018/0024745) teaches:
wherein the given one is different from a memory area in which a consecutive logical-to-physical address entry is stored FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks 552, 554, 562 and 564 (memory areas); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains and Lee with randomly selecting a location in a given memory area to store a logical to physical entry taught by Ben-Weir
The motivation being to distribute physical location of respective stored address translations randomly or pseudo-randomly throughout the TLB (See Ben-Weir P. 0013)
The systems of Bains, Lee and Ben-Weir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Ben-Weir to obtain the invention as recited in claim 4.

Claim 12
The systems of Bains and Lee do not explicitly state randomly selecting a location in a given memory area to store a logical to physical entry.
Ben-Weir (2015/0095610) teaches:
The storage system of claim 9, wherein the one or more controllers are configured to cause: randomly selecting a memory location to store a logical-to-physical address entry, wherein the randomly selected memory location is in a given one of the first memory area or the second memory area, and P. 0044 a hashing function is applied to a set of address translations to distribute address translations throughout the cache structure (also referred to as TLB 102, see P. 0041) in a random manner; FIG. 1 and P. 0044 different hashing functions may be applied to each of the stage-1 translation entries 112, stage-2 translation entries 114, and combined stage-1 and stage-2 translation entries 116 (memory areas) within TLB 102
Lee (2018/0024745) teaches:
wherein the given one is different from a memory area in which a consecutive logical-to-physical address entry is stored. FIG. 7 and P. 0101 P2L segments 610 are broken into second map data 640, 645, 650, 655 which are stored in respective blocks 552, 554, 562 and 564 (memory areas); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains and Lee with randomly selecting a location in a given memory area to store a logical to physical entry taught by Ben-Weir
The motivation being to distribute physical location of respective stored address translations randomly or pseudo-randomly throughout the TLB (See Ben-Weir P. 0013)
The systems of Bains, Lee and Ben-Weir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Ben-Weir to obtain the invention as recited in claim 12.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (U.S. PGPub No. 2016/0342539) in view of Lee et al. (U.S. PGPub No. 2018/0024745) in view of Barsky et al. (U.S. PGPub No. 2010/0257309).

Claim 5
The systems of Bains and Lee do not explicitly state determining a percentage of pairs of logical address entries stored in any memory area.
Barsky (2010/0257309) teaches:
The method of claim 1, comprising: determining that at least a first number or a first percentage of pairs of consecutive logical-to-physical address entries has a first logical-to-physical address entry stored in a certain one of the first memory area or the second memory area and has a second logical-to- physical address entry stored in another one of the first memory area or the second memory area. P. 0051 if the available space for storing mapping information is 128 KB, then only one percent of the 12 MB logical to physical table can be stored in that space
Note: the “another one of the first memory area or second memory area” is not required to be a different memory area than the “certain one of the first memory area or the second memory area”, the claim will be interpreted as determining a percentage of pairs of address entries stored in any memory area.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains and Lee with determining a percentage of pairs of logical address entries stored in any memory area taught by Barsky
The motivation being to determine how much of a logical to physical table can be stored in a memory space (See Barsky P. 0051)
The systems of Bains, Lee and Barsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Barsky to obtain the invention as recited in claim 5.

Claim 13
The systems of Bains and Lee do not explicitly state determining a percentage of pairs of logical address entries stored in any memory area.
Barsky (2010/0257309) teaches:
The storage system of claim 9, wherein the one or more controllers are configured to cause: determining that at least a first number or a first percentage of pairs of consecutive logical-to-physical address entries has a first logical-to-physical address entry stored in a certain one of the first memory area or the second memory area and has a second logical-to- physical address entry stored in another one of the first memory area or the second memory area. P. 0051 if the available space for storing mapping information is 128 KB, then only one percent of the 12 MB logical to physical table can be stored in that space
Note: the “another one of the first memory area or second memory area” is not required to be a different memory area than the “certain one of the first memory area or the second memory area”, the claim will be interpreted as determining a percentage of pairs of address entries stored in any memory area.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Bains and Lee with determining a percentage of pairs of logical address entries stored in any memory area taught by Barsky
The motivation being to determine how much of a logical to physical table can be stored in a memory space (See Barsky P. 0051)
The systems of Bains, Lee and Barsky are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Barsky to obtain the invention as recited in claim 13.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al. (U.S. PGPub No. 2016/0342539) in view of Lee et al. (U.S. PGPub No. 2018/0024745) in view of Thomas et al. (U.S. PGPub No. 2015/0347026).

Claim 8
The systems of Bains and Lee do not explicitly teach storing no consecutive logical-to-physical address entries in either memory area.
Thomas (2015/0347026) teaches:
The method of claim 1, wherein no consecutive logical-to-physical address entries of the address data structure are stored into the first memory area or the second memory area. FIG. 3 and P. 0033 LBA address range 502 includes address 0 through LBAmax, address range is divided into sets 504 and then subsets 506-510. Each subset 506-510 is an interleaved collection of cluster entries (each cluster may correspond to an LBA, i.e. each subset contains discontinuous LBAs); P. 0037-38 and FIG. 7 mapping table data includes logical to physical address mapping data, mapping tables are divided into subsets (i.e. the interleaved subsets of FIG. 3). Mapping entries or the primary subset 506 are copied to DRAM (first memory area), while mapping entries of the secondary subset are stored in NAND flash 118 (second memory area).
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bains and Lee with storing no consecutive logical-to-physical address entries in either memory area taught by Thomas. 
The motivation being to prevent unnecessary lookups in the full mapping table (See Thomas P. 0036)
The systems of Bains, Lee and Thomas are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Thomas to obtain the invention as recited in claim 8.

Claim 17
The systems of Bains and Lee do not explicitly teach preventing consecutive logical-to-physical address entries being stored in either memory area.
Thomas (2015/0347026) teaches:
The storage system of claim 9, wherein the one or more controllers are configured to cause: preventing consecutive logical-to-physical address entries of the address data structure from being stored into the first memory area or the second memory area. IG. 3 and P. 0033 LBA address range 502 includes address 0 through LBAmax, address range is divided into sets 504 and then subsets 506-510. Each subset 506-510 is an interleaved collection of cluster entries (each cluster may correspond to an LBA, i.e. each subset contains discontinuous LBAs); P. 0037-38 and FIG. 7 mapping table data includes logical to physical address mapping data, mapping tables are divided into subsets (i.e. the interleaved subsets of FIG. 3). Mapping entries or the primary subset 506 are copied to DRAM (first memory area), while mapping entries of the secondary subset are stored in NAND flash 118 (second memory area).
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Bains and Lee with storing no consecutive logical-to-physical address entries in either memory area taught by Thomas. 
The motivation being to prevent unnecessary lookups in the full mapping table (See Thomas P. 0036)
The systems of Bains, Lee and Thomas are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Bains and Lee with Thomas to obtain the invention as recited in claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura et al. (U.S. PGPub No. 2007/0019315) teaches writing data into two cache areas in parallel when possible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133